Exhibit 10.43
June 5, 2008
Campbell & Company, Inc.
Court Tower Building
210 West Pennsylvania Avenue
Suite 770
Towson, MD 21204
Attn: Ms. Terry Becks
                    Re:           Management Agreement Renewals
Dear Ms. Becks:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Potomac Futures Fund L.P.     •   Smith Barney Diversified
Futures Fund L.P.     •   Smith Barney Diversified Futures Fund L.P. II     •  
Smith Barney Global Diversified Futures Fund L.P.     •   Salomon Smith Barney
Diversified 2000 Futures Fund L.P.     •   CMF Campbell Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro     
 
 
 
Jennifer Magro    
 
  Chief Financial Officer & Director    

CAMPBELL & COMPANY, INC.

         
By:
  /s/ Thomas P. Lloyd     
 
 
 
   

         
Print Name:
  Thomas P. Lloyd 
 
   

JM/sr

 



--------------------------------------------------------------------------------



 



June 5, 2008
Willowbridge Associates Inc.
101 Morgan Lane — Suite 180
Plainsboro, N.J. 08536
Attention: Mr Steve R. Crane
                    Re:           Management Agreement Renewals
Dear Mr. Crane:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Diversified Futures Fund L.P.     •   Smith Barney
Diversified Futures Fund L.P. II     •   SSB Orion Futures Fund L.P.     •  
Citigroup Diversified Futures Fund L.P.     •   CMF Institutional Futures
Portfolio LP     •   CMF Willowbridge Argo Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro     
 
 
 
Jennifer Magro    
 
  Chief Financial Officer & Director    

WILLOWBRIDGE ASOCIATES INC.

         
By:
  /s/ Steven Crane     
 
 
 
   

         
Print Name:
  Steven Crane 
 
   

JM/sr

 



--------------------------------------------------------------------------------



 



June 5, 2008
Graham Capital Management, L.P.
Rock Ledge Financial Center
40 Highland Avenue
Rowayton, CT 06853
Attention: Mr. Paul Sedlack
                    Re:           Management Agreement Renewals
Dear Mr. Sedlack:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   Salomon Smith Barney Diversified 2000 Futures Fund L.P.     •   Salomon
Smith Barney Fairfield Futures Fund L.P.     •   Smith Barney Diversified
Futures Fund L.P. II     •   Smith Barney Diversified Futures Fund L.P.     •  
AURORA III     •   Citigroup Diversified Futures Fund L.P.     •   Citigroup
Fairfield Futures Fund L.P. II     •   CMF Graham Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro     
 
 
 
Jennifer Magro    
 
  Chief Financial Officer & Director    

GRAHAM CAPITAL MANAGEMENT, L.P.

         
By:
  /s/ Paul Sedlack     
 
 
 
   

         
Print Name:
  Paul Sedlack 
 
   

JM/sr

 



--------------------------------------------------------------------------------



 



June 5, 2008
Winton Capital Management
1a. St. Mary Abbot’s Place
Kensington, London W86LS,
U.K.
Attention: Mr. Martin Hunt
                         Re:                Management Agreement Renewals
Dear Mr. Hunt:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Diversified Futures Fund L.P.     •   SSB Orion Futures Fund
L.P.     •   CMF Winton Feeder LP I     •   CMF Winton Master Fund L.P.     •  
Citigroup Diversified Futures Fund L.P.     •   AURORA III     •   CMF
Institutional Futures Portfolio LP     •   Citigroup Abingdon Futures Fund L.P.
    •   Citigroup Global Futures Fund Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro     
 
 
 
Jennifer Magro    
 
  Chief Financial Officer & Director    

WINTON CAPITAL MANAGEMENT

         
By:
  /s/ Martin Hunt     
 
 
 
   

         
Print Name:
  Martin Hunt 
 
   
JM/sr
       

 



--------------------------------------------------------------------------------



 



June 5, 2008
Eckhardt Trading Company
1314 North Dearborn Parkway
The Carriage House
Chicago, Illinois 60610
Attention: Ms. Audrey L. Gale
                    Re:           Management Agreement Renewal
Dear Ms. Gale:
We are writing with respect to your management agreement concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2009 and all
other provisions of the Management Agreement will remain unchanged.

  •   Citibank NA (Alera 100)     •   CMF Eckhardt Master Fund L.P.     •   SSB
Diversified 2000 Futures Fund L.P.     •   SB Diversified Futures Fund L.P.    
•   SB Diversified Futures Fund L.P. II

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro     
 
 
 
Jennifer Magro    
 
  Chief Financial Officer & Director    

ECKHARDT TRADING COMPANY

         
By:
  /s/ John Forengo     
 
 
 
   

         
Print Name:
  John Forengo 
 
   

JM/sr

 